Citation Nr: 1425579	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  05-21 525	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to June 10, 2004, and a disability rating greater than 10 percent from August 1, 2005, for left hallux valgus.

2.  Entitlement to an initial compensable disability rating for left foot hammertoes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lindsey A. Buckner, General Attorney


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In May 2006, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that, in part, partially granted the claim of entitlement to an initial compensable disability rating prior to June 10, 2004 for left hallux valgus, and denied claims of entitlement to a disability rating greater than 10 percent from August 1, 2005 for left hallux valgus and for entitlement to an initial compensable disability rating for left foot hammertoes.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2006 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2012 Board decision that partially granted the claim of entitlement to an initial compensable disability rating prior to June 10, 2004 for left hallux valgus, and denied claims of entitlement to a disability rating greater than 10 percent from August 1, 2005 for left hallux valgus and for entitlement to an initial compensable disability rating for left foot hammertoes, is vacated.  The remainder of the May 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



